DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 1, the recitation “device for” should be “device configured for”. 
In line 2, the recitation “comprising” should be “comprising:”. 
In line 3, the recitation “which can” should be “configured to”. 
In line 4, the recitation “device associated with the drawer for” should be “device configured to be associated with the drawer and receive”. 
In line 6, the recitation “receives same and automatically pulls it towards the drawer” should be “is configured to automatically pull the at least one furniture fitting”.
In line 9, the recitation “the movement” should be “movement”.
In line 10, the recitation “the movement” should be “movement”.
Claim 2 is objected to because of the following informalities: In line 2, the recitation “spring and” should be “spring, and”. 
In line 3, the recitation “same towards the drawer” should be “the at least one furniture fitting”.
Claim 3 is objected to because of the following informalities: In line 4, the recitation “it” should be “the at least one furniture fitting”.
In line 5, the recitation “automatically towards the drawer” should be “therein”. 
or “optionally”, depending on the intended scope of the claim.
Claim 4 is objected to because of the following informalities: In line 2, the recitation “a preferably” should be deleted or “an optionally”, depending on the intended scope of the claim. In line 4, the recitation “preferably” should be “and” or “optionally”, depending on the intended scope of the claim.
Claim 5 is objected to because of the following informalities: In line 5, the recitation “preferably” should be “and” or “optionally”, depending on the intended scope of the claim.
Claim 6 is objected to because of the following informalities: In line 2, the recitation “preferably” should be “and” or “optionally”, depending on the intended scope of the claim.
Claim 7 is objected to because of the following informalities: In line 2, the recitation “portions” should be “portion”.
Claim 8 is objected to because of the following informalities: In line 5, the recitation “preferably” should be “and” or “optionally”, depending on the intended scope of the claim.
Claim 12 is objected to because of the following informalities: In line 6, the recitation “means accessible from the” should be “portion accessible from an”.
In line 7, the recitation “means” should be “portion”. 
Claim 13 is objected to because of the following informalities: In line 3, the recitation “preferably” should be “and” or “optionally”, depending on the intended scope of the claim.
Claim 15 is objected to because of the following informalities: In line 2, the recitation “by means of” should be “using”.
In line 3, the recitation “step at” should be “step, the at”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 1: Applicant’s specification, at pages 12-13, discloses that during insertion of the furniture fitting 8 into the catch device 10, the motion of the catch device 10 is initially uncoupled from the motion of the locking lever 31. This is due to adjusting body 17 being positioned in the uncoupling portion 37 of the adjusting contour 18. Once the fitting 8 has been inserted into the catch device 10 some amount, the adjusting body 17 enters the coupling portion 34 of the adjusting contour 18. This couples the motion of the catch device 10 with the motion of the locking lever 31, and the locking lever 31 is coupled with the catch device 10 up to and at the locked position. 
During release of the furniture fitting 8 from the locked position, the locking lever 31 and catch device 10 are temporarily coupled. Said temporary coupling is due to the adjusting body 17 being in the coupling portion 34. Once the adjusting body 17 reaches the uncoupling portion 37, the motion of the catch device 10 is not coupled to the locking lever 31.

The claimed temporary coupling occurs during removal of the furniture fitting from the catch device, not during insertion as claimed. During the claimed insertion of the furniture fitting, the movement of the locking device is initially uncoupled from the movement of the catch device. 
The claim should be amended to align with the operation and configuration described in the specification. One potential and not required way to overcome this rejection is to amend the recitation as follows: “wherein the at least one adjusting contour is of such a configuration that the movement of the at least one locking device is initially uncoupled from the movement of the at least one catch device upon insertion of the at least one 20furniture fitting”.
With respect to claims 2-15: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0265645 (Kruger).
With respect to claim 1: Kruger discloses a securing device (fixation unit FE) for detachably securing a front panel (facing B) to a drawer (“drawer” @ [0041]), in particular a drawer side wall (at least wooden casing portion SWA), comprising 5at least one furniture fitting (facing fittings 5) which can be pre-mounted to the front panel, at least one catch device (tuck bar 3) associated with the drawer for the at least one furniture fitting, at least one locking device (gate plate 4) which prevents unintentional detachment of the at least 10one furniture fitting from the securing device ([0052]), and a coupling device for coupling the movement of the at least one locking device to the movement of the at least one catch device, characterised in that the coupling device has at least one adjusting body (gate bolt 8) and at least one adjusting contour (guide slot 4a), in or on which the at least one adjusting body is or can be 15arranged, wherein the at least one adjusting body is arranged on the at least one catch device and the at least one adjusting contour is arranged on the at least one locking device, or vice-versa (Fig. 7). 
Regarding the claim recitation “wherein the at least one catch device upon insertion of the at least one furniture fitting receives same and automatically pulls it towards the drawer”, Kruger Fig. 10b includes an arrow indicating the tuck bar 3 pulls the face fitting 5 inward along slot 2b as spring 7 extends. This is explained in Kruger [0052]. 
Regarding the claim recitation “and wherein the at least one adjusting contour is of such a configuration that the movement of the at least one locking device is only temporarily coupled to the movement of the at least one catch device upon insertion of the at least one 20furniture fitting”, see Kruger [0048]-[0052]. The gate plate 4 remains in the lower vertical position thereof until the position of Figs. 9a and 9b. When the gate bolt 8 reaches a particular spot in the guide slot 4a, the spring 7 extends, thereby causing the gate plate 4 to move vertically. 
Applicant’s specification, at pages 12-13, discloses the locking device 13 initially remains still, while the adjusting body 17 travels in the uncoupling portion 37 of the adjusting contour 18. The locking device 13 moves when the adjusting body 17 is in the coupling portion 34 of the adjusting contour 18.
Kruger’s gate plate 4 does not initially move in the same way that the Applicant’s locking device 13 does not initially move. Ergo, Kruger’s gate bolt 8 and guide slot 4a are interpreted as meeting “and wherein the at least one adjusting contour is of such a configuration that the movement of the at least one locking device is only temporarily 
With respect to claim 2: Kruger’s compression spring 7 is “at least one spring” as claimed. 
With respect to claim 3: Kruger Figs. 7a and 7b show “a readiness position” as claimed. Kruger Figs. 10a and 10b show “at least one drive position” as claimed. Kruger’s tuck bar 3 is “a catch lever” as claimed, and bearing bore 3c defines “an axis of rotation” as claimed. 
With respect to claim 5: Kruger Figs. 7a and 7b show “a release position” as claimed. Kruger [0052] discloses “a locking position” as claimed, when the gate plate 4 is fully raised. The recitations following “preferably” are interpreted as not being positively required by the claim. 
With respect to claim 6: Kruger Fig. 7 shows gate bolt 8 as “a pin” with “an enlarged head” as claimed. 
With respect to claim 7: Kruger’s guide slot 4a is relied upon for the claimed “adjusting contour”. The portion of the guide slot 4a in which the gate bolt 8 moves while the gate plate 4 moves vertically, meets “at least one coupling portion” as claimed.
With respect to claim 8: The upper portion of the guide slot 4a, in which the gate bolt 8 moves while the gate plate 4 remains stationary meets “at least one coupling portion” as claimed. Kruger’s figures appear to show these portions angled relative to each other as claimed. If Kruger’s figures are not held to show these portions angled relative to each other as claimed, the recitations following “preferably” are interpreted as not being positively required by the claim. 
With respect to claim 9: Kruger’s support plate 2 meets “at least one mounting plate” as claimed. The opening 2f is “at least one guide contour” as claimed. 
With respect to claim 10: Kruger Fig. 5 and [0044] disclose that screw pass through bores 5b of the facing fitting 5 to mount to the facing B. The bores 5b and/or screws is/are “at least one securing element” as claimed. Kruger’s bolt 11 is “a transverse pin or a projection” as claimed. 
With respect to claim 12: Kruger [0053] discloses using a screwdriver to exert pressure on part 4b of the gate plate 4, in order to release the coupling bolt 11. The part 4b meets “an unlocking device” that “has a tool receiving means” as claimed. Kruger’s vertical adjustment element 9 is comprised in “a height adjusting device” as claimed. Kruger’s lateral adjustment element 10 is comprised in “a side adjusting device” as claimed. 
With respect to claim 13: Kruger discloses an arrangement comprising a drawer (Figs. 1-3), a front panel (facing B), and at least one securing device (fixation unit FE) for detachably securing the front panel to the drawer. Kruger’s masking cap AK and/or housing G comprise “an at least region-wise hollow drawer side wall” as claimed. 
With respect to claim 14: The “furniture carcass” disclosed in Kruger [0042] meets “an article of furniture” as claimed. 
With respect to claim 15: Kruger discloses a method of securing a front panel (facing B) to a drawer (the drawer in Figs. 1-3), in particular to a drawer side wall (at least wooden casing portion SWA), by means of the securing device (fixation unit FE) according to claim 1, wherein 5in a first method step at least one furniture fitting is mounted to the front panel (see [0044] for screwing facing fitting 5 using bores 5b), in a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0265645 (Kruger) as applied to claim 1 above, and further in view of WO 2016/145465 (Hoffmann).
With respect to claim 4: In the rejection of claim 1, Kruger’s gate plate 4 is relied upon as the claimed “locking device”. Kruger’s gate plate 4 does not appear to contact the coupling bolt 11.
Hoffmann’s invention includes a locking element 30 that is coupled in motion to the catch element 20, and physically restrains the transverse pin 95 of the furniture fitting 94 using a wedge surface 31 thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kruger’s gate plate 4 to include a wedge surface 31 that physically restrains Kruger’s coupling bolt 11, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to add an additional layer of prevention against unwanted separation of the coupling bolt 11 from Kruger’s fixation unit FE. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0265645 (Kruger) as applied to claim 1 above, and further in view of US 8,297,724 (Hammerle).
With respect to claim 11: See Applicant’s Fig. 2c. The fitting 8 has “an asymmetrical configuration” in relation to notional central plane 49 as claimed, in that the portion of the fitting 8 that holds the transverse pin 48 is vertically offset from the vertical center plane of the fitting 8. 
Kruger’s facing fitting 5 does not appear to have a similar configuration. However, Hammerle Fig. 3 shows a fitting 10 that has an asymmetrical configuration in relation to a notional central plane as claimed. Such a fitting 10 is used for a front panel 6 that exceeds the height of the drawer frame 4 to a considerable extent (Col. 3 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kruger’s fitting 5 to be shaped like Hammerle’s fitting 10, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to use Kruger’s fitting 5 with a tall front panel, like front panel 6 of Hammerle, instead of with Kruger’s comparatively short facing B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637